Citation Nr: 1300961	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-11 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.

2.  Entitlement to service connection for kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by which the RO denied entitlement to the benefits sought herein.

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in October 2012.  That month, the Veteran's representative advised the RO that the Veteran did not wish to appear for the hearing.  See 38 C.F.R. § 20.704(e) (2012).  Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain is manifested by urinary urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, and the necessity for daily self catheterization.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 percent, but no higher, for the Veteran's service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In that letter, the Veteran was also advised of the applicable information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical treatment records.  The Veteran was afforded a VA medical examination in furtherance of the claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the April 2008 VA examination provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain has been rated 40 percent disabling by the RO under the provisions of Diagnostic Code 7512.  38 C.F.R. § 4.115b.

Diagnostic Code 7512 pertains to chronic cystitis to include interstitial and all etiologies, infectious and noninfectious, which is to be rated as voiding dysfunction.  

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

The maximum possible evaluation for urinary frequency is 40 percent.  Id.  The maximum possible rating for obstructed voiding and urinary tract infections is 30 percent.  Id. 

The evidence, to include VA clinical records, private medical records, the Veteran's statements, and an April 2008 VA examination report, indicates that the Veteran suffers from such symptoms as urinary urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  He has very frequent daytime voiding and voids approximately four times a night.  In the past, the evidence shows the use of absorbent materials.  However, the most recent evidence contained in the April 2008 VA medical examination report indicates that the Veteran does not use absorbent materials despite the Veteran's assertions of "accidents" and noted dribbling.  The evidence reflects that the Veteran also uses catheters to assist in voiding.  According to the Veteran, he performs self catheterization between one and three times a day and occasionally at night.  

Resolving reasonable doubt in the Veteran's favor, a 60 percent evaluation is warranted for his service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain under the provisions concerning urinary leakage.  38 C.F.R. § 4.115a.  The Veteran's symptoms include urinary urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  Despite the lack of use of absorbent materials, moreover, the Veteran must use catheters several times a day to assist with urination.  Due to the multiple daily catheter insertions, the Board concludes that the Veteran's symptoms more closely approximate the criteria for a 60 percent evaluation for urinary leakage.  Id.; 38 C.F.R. § 4.7.  The Board finds as well that because the Veteran's symptomatology does not appear to have fluctuated materially during the appeal period, the 60 percent evaluation is warranted throughout, and a staged rating need not be considered.  Hart, supra.

The Board has reviewed the Schedule, but there are no other provisions better suited for rating the Veteran's service-connected disability.  Schafreth, supra.  While kidney pain is part of the service-connected disability, renal dysfunction is not shown.  Thus, the Board need not consider the provisions related to is that are contained in 38 C.F.R. § 4.115a.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board need not consider entitlement to TDIU because the evidence does not reflect unemployability due to the service-connected disability.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher rating for chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain, the Board finds that the schedular rating criteria contemplate urinary leakage and the use of appliances necessitated by the Veteran's service-connected disability.  The rating criteria specifically provide for ratings based on the presence of leakage and the use of appliances to combat symptoms.  See generally 38 C.F.R. § 4.115a.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

A 60 percent evaluation for service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain is granted subject to the laws and regulations governing the payment of veterans' benefits.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Veteran asserts that he suffers from chronic bladder and kidney infections secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  The evidence also reflects that the Veteran was treated for prostate cancer in 2005.

In an April 2008 VA opinion, the examiner suggested that there was no evidence of kidney or bladder infection.  He went on to state that the Veteran's current complaints of kidney and bladder infections were due to residuals of prostate cancer treatment and not to the service-connected cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.

The April 2008 medical opinion is inadequate in that it does not explain the source of urinary tract infections that existed years before the Veteran's diagnosis of prostate cancer.  As well, there is ambiguity in the examination report regarding whether the claimed disability exists at all.  First, the Board notes that service connection can only be granted for current disabilities.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Next, the Board emphasizes that when VA undertakes to provide a medical examination or obtain a medical opinion, such examination and opinion must be adequate.  Barr, supra.

In order to clarify whether the claimed disability exists (chronic kidney and bladder infections) and, if so, the likely source of the disability, a new VA examination and opinion must be scheduled.  The examination instructions are contained in the second paragraph below.

The record contains VA clinical treatment records dated until April 24, 2008.  To ensure that the record is complete, all VA clinical records dated from April 24, 2008 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims file all VA clinical records dated from April 24, 2008 to the present.

2.  Schedule a VA medical examination.  The examiner is asked to (1) determine whether the Veteran has a chronic bladder and or kidney infection disability that is distinct from the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  If so, (2) the examiner must opine regarding (a) whether it is at least as likely as not (50 percent or greater likelihood)that such a disorder was incurred in or is otherwise related to service or (b) whether it is at least as likely as not proximately due to or aggravated by the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

3.  After completion of the above development, the claim of service connection for kidney and bladder infections, claimed as secondary to the service-connected chronic cystitis with transurethral resection, prostatitis with right flank throbbing and kidney pain should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


